

AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (the “Agreement”) is made and entered into as
of March 21, 2017, by and between Christopher Micklas (“Executive”) and Par
Pacific Holdings, Inc. (the “Company”).
1.Released Parties. The term “Released Parties”, as used in this Agreement,
shall mean the Company and its subsidiaries and its affiliates (and any
successors thereto) (the “Company Group”) and any of its respective past or
present employees, representatives, administrators, agents, officials, officers,
directors, shareholders, divisions, parents, subsidiaries, predecessors,
successors, affiliates, general partners, limited partners, consultants,
employee benefit plans (and their sponsors, fiduciaries, or administrators),
insurers, or attorneys.
2.    General Release. Executive, on behalf of himself and his agents,
representatives, attorneys, assigns, heirs, executors, and administrators, fully
releases and forever discharges each of the Released Parties from any and all
liability, claims, demands, actions, causes of action, suits, grievances, debts,
sums of money, agreements, promises, damages, back and front pay, costs,
expenses, attorneys’ fees, and remedies of any type, regarding any act or
failure to act that occurred up to and including the date on which Executive
signs this Agreement, including, without limitation, any claims arising or that
arose or may have arisen out of or in connection with Executive’s employment, or
his separation of employment from the Company Group, and including but not
limited to:
all claims, actions or liability under: (1) Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866 (42 U.S.C.
§1981), the Age Discrimination in Employment Act (ADEA), the Americans with
Disabilities Act, the Fair Labor Standards Act, the National Labor Relations
Act, the Employee Retirement Income Security Act of 1974, the Family and Medical
Leave Act; (2) any other federal, state, or local statute, ordinance, or
regulation regarding employment, compensation, unpaid wages, employee benefits,
termination of employment, or discrimination in employment; and (3) the common
law of any state relating to employment contracts, wrongful discharge,
defamation, tort or any other matter.
Executive acknowledges that in exchange for this release, he has received
separate consideration beyond that to which Executive is otherwise entitled
under Company policy or applicable law. This Agreement includes a release of
claims of discrimination or retaliation on the basis of workers’ compensation
status, but does not include workers’ compensation claims. Excluded from this
Agreement are any claims which by law cannot be waived in a private agreement
between employer and employee. Executive has the right to file a charge with or
participate in an investigation conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any state or local fair employment practices agency,
however, Executive waives any


1



--------------------------------------------------------------------------------




right to any monetary recovery or other relief should the EEOC or any other
agency pursue a claim on Executive’s behalf.
3.    Covenant Not To Sue. Except for an action arising out of a breach of the
terms of this Agreement, the Separation Agreement dated March 21, 2017 or
failure to provide benefits under the Par Pacific Holdings, Inc. Severance Plan
for Senior Officers (the “Plan”), each of the Company and the Executive agrees
never to bring (or cause to be brought) any claim, action or proceeding against
the Company Group or any of the other Released Parties or the Executive, as
applicable, regarding any act or failure to act that occurred up to and
including the date on which the parties sign this Agreement, including but not
limited to any claim, action or proceeding relating to Executive’s employment or
his separation of employment from the Company Group.
4.    Noncompetition; Nonsolicitation; Confidential Information, etc. Executive
hereby acknowledges that, during and solely as a result of Executive’s
employment by the Company Group, Executive has received and will continue to
receive special training and education with respect to the operations of such
entity(ies) and access to confidential information and business and professional
contacts, all of which is exceptionally valuable to the Company Group and vital
to the success of the Company Group’s business and other related matters. In
consideration of the severance benefits payable to Executive pursuant to the
Plan, the Executive hereby agrees to be bound by and acknowledges the
reasonableness of the following covenants, which are specifically relied upon by
the Company in entering into this Agreement. Executive acknowledges and agrees
that each of the individual provisions of this Section 4 constitutes a separate
and distinct obligation of the Executive to the Company Group, individually
enforceable against Executive.
(a)    Covenant Not to Compete. For the period during which Executive receives
salary continuation payments under the Plan (the “Restricted Period”), Executive
shall not, without the consent of the Board of Directors of the Company, in any
form or any manner, directly or indirectly, on Executive’s own behalf or in
combination with others, become engaged in (as an individual, partner,
stockholder, director, officer, principal, agent, independent contractor,
employee, trustee, lender of money or in any other relation or capacity
whatsoever, except as a holder of securities of a corporation whose securities
are publicly traded and which is subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended, and then only to the extent of
owning not more than two percent (2%) of the issued and outstanding securities
of such corporation or other entity) or provide services to any business which
renders services or sells products, or proposes to render services or sell
products, that compete with the Business of the Company Group within the United
States and any foreign country in which the Company Group conducts any aspect of
the Business during the term of this Agreement. For purposes of this Agreement,
the term “Business” shall mean the management and maintenance of assets in
energy related interests, and the refinement, transportation, marketing and
distribution of crude oil.
(b)    Covenant Not to Solicit Employees. During the Restricted Period,
Executive agrees and covenants that he shall not, for any reason, directly or
indirectly, employ, solicit or endeavor to entice away from the Company Group
(whether for Executive’s own benefit or on behalf of another person or entity),
or facilitate the solicitation, employment or enticement of, any


2



--------------------------------------------------------------------------------




employee of the Company Group to work for the Executive, any affiliate of
Executive or any competitor of the Company Group, nor shall Executive otherwise
attempt to interfere (to the Company Group’s detriment) in the relationship
between the Company Group and any such employees.
(c)    Covenant Not to Solicit Customers. During the Restricted Period,
Executive agrees and covenants that he shall not, directly or indirectly, in any
form or manner, contact, solicit, or facilitate the contacting or solicitation
of, any Customer of the Company Group for the purpose of competing with the
Business. For purposes of this Agreement, the term “Customer” shall mean and
refer to each person, entity, municipality or other governmental entity that has
a contract with or is actively being solicited by the Company Group to engage in
services within the scope of its Business.
(d)    Covenant of Confidentiality. For a period of three (3) years after the
termination of Executive’s employment with the Company Group, for any reason,
Executive shall not, except in furtherance of the Business of the Company Group
or otherwise with the prior authorization of the Company, in any form or manner,
directly or indirectly, divulge, disclose or communicate to any person, entity,
firm, corporation or any other third party (other than in the course of
Executive’s employment or engagement), or utilize for Executive’s personal
benefit or for the benefit of any competitor or customer of the Company Group
any Confidential Information, as such term is defined in the Separation
Agreement. The parties hereto each acknowledge and agree that such Confidential
Information is extremely valuable to the Company Group and shall be deemed to be
a “trade secret.” In the event that any part of the Confidential Information
becomes generally known to the public through legitimate origins (other than by
the breach of this Agreement by Executive or by misappropriation), or is
required to be disclosed by legal, administrative or judicial process (provided
that Executive has provided to the Company reasonable prior notice of such
request and the Company has had a reasonable opportunity, at its expense, to
dispute, defend or limit such request for the Confidential Information), that
part of the Confidential Information shall no longer be deemed Confidential
Information for purposes of this Agreement, but Executive shall continue to be
bound by the terms of this Agreement as to all other Confidential Information.
(e)    Equitable Remedies. In the event that Executive breaches any of the terms
or conditions set forth in this Section 4 (collectively, the “Restrictive
Covenants”), Executive stipulates that such breach will result in immediate and
irreparable harm to the business and goodwill of the Company Group and that
damages, if any, and remedies at law for such breach would be inadequate. The
Company Group shall therefore be entitled to seek for and receive from any court
of competent jurisdiction a temporary restraining order, preliminary and
permanent injunctive relief and/or an order for specific performance to protect
its rights and interests and to restrain any violation of this Agreement and
such further relief as the court may deem just and proper, each without the
necessity of posting bond. Following judgment or other final determination by
such court, the non-prevailing party in such proceeding shall pay the costs and
expenses (including court costs and reasonable attorneys’ fees) of the
prevailing party. The Company Group may elect to seek such remedies at its sole
discretion on a case by case basis. Failure to seek any or all remedies in one


3



--------------------------------------------------------------------------------




case shall not restrict the Company Group seeking any remedies in another
situation. Such action by the Company Group shall not constitute a waiver of any
of its rights.
(f)    Continuing Obligation. The obligations, duties and liabilities of the
Executive pursuant to Sections 4(a), 4(b), 4(c), and 4(d) of this Agreement are
continuing, and for the periods set forth in such provisions hereof are absolute
and unconditional, and shall survive and remain in full force and effect as
provided in each such Section. Notwithstanding anything else contained in this
Agreement to the contrary, the parties hereto agree that in the event, and at
the moment, the Executive breaches any of the terms, duties or obligations
contained in Sections 4(a), 4(b), 4(c), and 4(d) of this Agreement, then any
payments or benefits paid to Executive pursuant to the Plan shall be returned to
the Company Group and all amounts or benefits payable to Executive pursuant to
the Plan shall be forfeited.
5.    Non-Disparagement. Except to the extent such restriction would be
prohibited by or inconsistent with applicable law, Executive agrees not to make
any oral or written statement to any third party that disparages, defames, or
reflects adversely upon the Company Group, its products, employees or services,
and the Company agrees not to make any oral or written statement to any third
party that disparages, defames, or reflects adversely upon the Executive;
provided, however, that the Company’s obligations shall be limited to
communications by its senior corporate executives having the rank of Senior Vice
President or above and members of the Board.
6.    Return, Forfeiture and/or Recovery of Performance-Based Payments or
Awards. Executive acknowledges and agrees that in the event that (a) pursuant to
the terms or requirements of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or of any applicable laws, rules or
regulations promulgated by the Securities and Exchange Commission from time to
time, and (b) any stock award or other payment is based upon the satisfaction of
financial performance metrics which are subsequently reversed due to a
restatement or reclassification of financial results of the Company (excluding
certain changes in financial statement presentation that may be excluded from
such rules or regulations), then any payments made or awards granted (whether in
cash, equity or other form of payment) to Executive shall be returned and
forfeited or recovered to the extent required and as provided by applicable
laws, rules, regulations or listing requirements.
7.    Governing Law. This Agreement shall be interpreted, construed and
constructed in accordance with the laws of the State of Texas without regard to
its conflicts of law provisions, except as may be superseded by applicable laws
of the United States.
8.    Severability. In the event that any provision of this Plan shall be held
illegal, invalid or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Plan, and the
Plan shall be construed and enforced as if the illegal, invalid, or
unenforceable provision was not included herein.
9.    ADEA Waiver. Executive acknowledges that he has been advised in writing to
consult with an attorney prior to executing this Agreement, which contains
releases and waivers. Executive understands that he may take a period of
twenty-one (21) days within which to consider this Agreement. Executive
understands that he may revoke this Agreement during the seven (7)


4



--------------------------------------------------------------------------------




days following the execution of this Agreement and that the Agreement will not
become effective until that seven-day revocation period has expired. In order to
revoke the Agreement, Executive must sign and send a written notice to the
Company addressed to 800 Gessner Road, Suite 875, Houston, Texas 77024
(attention: Chief Financial Officer), with a copy to the Secretary of the
Company or to such other designee of the Company, which shall only be effective
if the Company receives it no later than seven (7) days after Executive signs
the Agreement. If Executive revokes the Agreement, he will not be entitled to
any of the money, benefits or other consideration provided to him under the
Plan.
10.    Knowing and Voluntary Waiver. Executive acknowledges that: (a) he has
carefully read this Agreement and fully understands its meaning and effect; (b)
he had a full and adequate opportunity and reasonable time period to review this
Agreement with an attorney of his choosing before he signed it; (c) he was not
coerced into signing the Agreement; (d) he agrees to all the terms of the
Agreement and is entering into the Agreement knowingly, voluntarily, and with
full knowledge of its significance; and (e) the only consideration for his
signing the Agreement are the terms stated herein, and no other promises or
representations of any kind have been made by any person or entity to cause him
to sign the Agreement.
11.    Counterpart Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute the entire document.
PAR PACIFIC HOLDINGS, INC.


/s/ Christopher Micklas      By: /s/ William Pate
Christopher Micklas        William Pate
Chief Executive Officer




Dated: March 21, 2017     Dated: March 21, 2017    


5

